Cohn and Van Vooehis, JJ.
(dissenting). If the legislative intent as expressed in a statute is clear and unambiguous, the title is not to be considered in its interpretation (People v. Molyneux, 40 N. Y. 113; People v. Willett, 164 App. Div. 1, affd. 213 N. Y. 368). The substance of a plain statute can neither be extended nor restricted by the language of the title (Matter of New York and Brooklyn Bridge, 72 N. Y. 527; McKinney’s Cons. Laws of N. Y., Book 1, Statutes [1942 ed.], §§ 123, 124). The same is true of the legislative history of a statute, which will not be allowed to control the unambiguous meaning (People ex rel. Mitchell v. Sturges, 156 N. Y. 580; Matter of Dean, 230 N.Y.1).
There is no ambiguity in the portion of section 308 of the Code of Criminal Procedure which applies to the present situation. The second sentence is, it is true, limited to ‘ ‘ a case where the offense charged in the indictment is punishable by death ”, but this language is employed in contrast with the next sentence, which controls the instant appeal: ‘ ‘ In any case in which experts may be employed as witnesses and in case it shall appear to the satisfaction of the court or a judge thereof that the defendant is not financially able to employ experts, the court to which the indictment is presented or sent or removed for trial or a judge or justice thereof may direct the employment of expert witnesses for the defendant in number not exceeding the number sworn or to be sworn for the prosecution or, where the affirmative presentation of evidence on the issue is incumbent on the defendant, and the prosecution has not indicated any number of experts to be employed, the court or judge may upon satisfactory proof of the necessity therefor, permit the employment of an expert or experts not to exceed two in number, at an expense in the aggregate of not exceeding the sum of ten hundred dollars.”
Section 658 et seq. being chapter V of the Code of Criminal Procedure, added by chapter 861 of the Laws of 1939, were not intended to supersede the right of an impecunious defendant in a criminal prosecution to present the defense of insanity to a jury or other trier of the fact. It would be unjust to have allowed this defense to be interposed, in other than capital cases, only by such defendants as could afford to employ a psychiatrist. In our judgment, the language of section 308 of the Code of Criminal Procedure expressly authorises the *339employment of a psychiatrist in any criminal case in the discretion of the court.
The order appealed from should be affirmed.
Peck, P. J., Dore and Callahan, JJ., concur in Per Curiam opinion; Cohn and Van Voorhis, JJ., dissent and vote to affirm, in opinion.
Order reversed, with $20 costs and, disbursements to the appellant and the petition dismissed, with costs.